IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
KHESI PILLOWS and )
TIFFANY WILSON, )
)
Plaintiffs, )
) No. 18 C 7497
V. )
) Magistrate Judge Sidney I. Schenkier
COOK COUNTY RECORDER )
OF DEEDS OFFICE and )
COOK COUNTY, )
)
Defendants. )

MEMORANDUM OPINION AND ORDER'

Plaintiffs Khesi Pillows and Tiffany Wilson are former employees of defendant Cook
County Recorder of Deeds Office (the “Recorder’s Office”). On November 13, 2018, plaintiffs
filed a two-count complaint against the Recorder’s Office and defendant Cook County, alleging
that the Recorder’s Office violated consent decrees entered in Shakman v. Democratic
Organization of Cook County, No. 69 cv 2145 (N.D. Ill.) (““Shakman Decrees”) and requesting
indemnification from Cook County (doc. # 1: Compl.). On April 11, 2019, defendants moved to
dismiss plaintiffs’ complaint with prejudice under Federal Rule of Civil Procedure 12(b)(6) (doc.
# 14: Defs.’ 1st Mot. to Dismiss). On June 18, 2019, we dismissed plaintiffs’ complaint, but we
gave plaintiffs leave to amend their complaint by July 10, 2019 if they could do so consistent with
Federal Rule of Civil Procedure 11 (docs. ## 28, 29). See Pillows v. Cook Cty. Recorder of Deeds

Office, No. 18 C 7497, 2019 WL 2524149 (N.D. Ill. June 18, 2019).

 

1 On April 19, 2019, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, this
case was assigned to this Court for all proceedings, including entry of final judgment (docs. ## 17, 21).
Plaintiffs timely filed an amended complaint, which, like their original complaint, alleges
that the Recorder’s Office violated the Shakman Decrees and requests indemnification from Cook
County (doc. # 30: Am. Compl.).? Defendants again move to dismiss with prejudice under Rule
12(b)(6) (doc. # 31: Defs.” 2d Mot. to Dismiss). Defendants’ motion is now fully briefed (doc. #
34: Pls.’ Resp.; doc. # 35: Defs.’ Reply). For the reasons set forth below, we deny defendants’
motion to dismiss.

L

A Rule 12(b)(6) motion to dismiss challenges the sufficiency of a complaint. Bonnstetter
v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016). A complaint must contain enough
information, in the form of “a short and plain statement of the claim,” to give the defendant “fair
notice” of the claim and its basis. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 US.
544, 555 (2007). Notice alone, however, is insufficient to survive a motion to dismiss; a complaint
must also “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
570); Adams v. City of Indianapolis, 742 F.3d 720, 728-29 (7th Cir. 2014). Indeed, “the Supreme
Court’s decisions in Twombly and Iqbal ushered in a requirement that civil pleadings demonstrate
some merit or plausibility in complaint allegations to protect defendants from having to undergo
costly discovery unless a substantial case is brought against them.” United States v. Vaughn, 722

F.3d 918, 926 (7th Cir. 2013).

 

2 Plaintiffs’ original complaint did not identify the specific defendant accused of violating the Shakman
Decrees (Compl., {J 25-28), but plaintiffs later clarified in email correspondence with defendants that they were
alleging that only the Recorder’s Office violated the Shakman Decrees (doc. # 23: Pls.’ Resp. to Defs.’ Ist Mot. to
Dismiss, Ex. A, at 4). Although plaintiffs did not fix this deficiency when they amended their complaint (Am. Compl.,
{| 52-55), we proceed on the basis that plaintiffs allege a Shakman violation only against the Recorder’s Office (see
also id., 4 50 (alleging that the Recorder’s Office terminated plaintiffs because they were not affiliated with Ms.
Yarbrough); Pls.’ Resp. at 14 (asserting that their Shakman claims are “against the Recorder's Office”)).

2
“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678. In determining the plausibility of a claim, a court must “accept as true all
of the well-pleaded facts in the complaint and draw all reasonable inferences in favor of the
plaintiff.” Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016). A court “must consider
the complaint in its entirety,” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007), as well as “documents attached to the complaint, documents that are critical to the
complaint and referred to in it, and information that is subject to proper judicial notice.” Phillips
v, Prudential Ins. Co. of Am., 714 F.3d 1017, 1019-20 (7th Cir. 2013) (citation and internal
quotations omitted). By contrast, a court does not consider “legal conclusions and conclusory
allegations merely reciting the elements of the claim,” as they “are not entitled to [the] presumption
of truth.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). “The plausibility
standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that
a defendant has acted unlawfully.” Jgbal, 556 U.S. at 678. The Seventh Circuit has interpreted the
“plausibility” standard as requiring “a nonnegligible probability that the claim is valid[.]” Jn re
Text Messaging Antitrust Litig., 630 F.3d 622, 629 (7th Cir. 2010). In applying this standard, a
court must “draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

II.

Plaintiffs allege the following in their amended complaint, and we accept as true all well-
pleaded, non-conclusory allegations in deciding defendants’ motion to dismiss. See McCauley,
671 F.3d at 616. Ms. Pillows began working for the Recorder’s Office in February 1999 and was
employed as a “Systems Analyst III” at all relevant times (Am. ComplL., {9 5, 11, 13). Ms. Wilson

began working for the Recorder’s Office in February 2001 and was employed as a “Systems
Analyst III” and an “Administrative Assistant V” (/d., {{] 6, 12, 13). The Recorder’s Office is
divided into three different departments—Departments 130, 527, and 570—with each department
having its own budget (/d., { 33).? Ms. Wilson’s System Analyst III position was in Department
130, and Ms. Pillows’s System Analyst III position was in Department 527 (/d.). At all material
times, both plaintiffs performed their jobs according to their employer’s legitimate expectations
(Id., § 14).

On November 6, 2012, Karen Yarbrough was elected Recorder of Deeds, and she took
office in December 2012 (Am. Compl., J 17). The Recorder’s Office believed that plaintiffs were
politically affiliated with Eugene Moore, who preceded Ms. Yarbrough as Recorder of Deeds (/d.,
4 15). It was well known around the Recorder’s Office that Mr. Moore was Ms. Pillows’s godfather
and that he fondly referred to Ms. Wilson as his “daughter” (/d., 16). The Recorder’s Office was
further aware that plaintiffs were not politically affiliated with Ms. Yarbrough (/d., { 49).

On July 6, 2013, Ms. Wilson was transferred from her job in payroll, which she had held
since April 2004 and where she had obtained the highest superiority in the department, to a newly
created “training coordinator” position (Am. Compl., { 18).4 Ms. Wilson’s new position
“effectively” stripped her of her security clearance and gave her fewer responsibilities (/d., J 19).
Plaintiffs allege that this transfer was significant because without her security clearance, Ms.
Wilson could no longer observe or question any politically motivated timekeeping discrepancies,
and the practice of the Recorder’s Office was to give more timekeeping leniency to employees

politically affiliated with Ms. Yarbrough (/d., {| 19-20). To show this alleged practice, plaintiffs

 

3 Plaintiffs make this allegation and other allegations upon “information or belief” or “information and belief”
(see Am. Compl., {9 23, 27, 33, 35). This is permitted when “alleging matters peculiarly within the defendant’s
knowledge.” Michael v. Letchinger, No. 10 C 3897, 2011 WL 3471082, at *16 (N.D. Ill. Aug. 5, 2011).

4 Although it is not clear from plaintiffs’ amended complaint, we assume that Ms. Wilson’s payroll and
training coordinator positions both fell under the umbrella of the Systems Analyst III position.

4
point to a six-month time span more than three years after Ms. Wilson’s transfer (October 2016
through April 2017) where a single employee avoided discipline for repeated violations of the
office’s attendance policy because of her political affiliation d., 21 & Ex. 1).

On or about August 1, 2016, Ms. Wilson was reassigned on a temporary basis to an
Administrative Assistant V position (Am. Compl., § 22). Ms. Wilson, however, was unaware of
her title change because job titles at the Recorder’s Office had little meaning or correlation with
an employee’s job functions (/d., §§ 22, 44). In August 2016, the Recorder’s Office also hired a
new Database Administrator to work in Department 527, the same department in which Ms.
Pillows worked (/d., | 35).> The Database Administrator’s salary was similar to Ms. Pillows’s
salary, and the tasks performed by the Database Administrator overlapped with the tasks
performed by Ms. Pillows (/d.).

Sometime before September 6, 2016, the Budget Office notified the Recorder’s Office
about potential countywide budget cuts for fiscal year 2017 (Am. Compl., § 23).° On September
6, 2016, Chief Deputy Recorder Cedric Giles, with the agreement of the Budget Office, emailed
the Deputy Recorders who each headed a department within the Recorder’s Office and asked them

to identify positions that could be eliminated with the least disruption to core operations (/d., {

 

5 Plaintiffs’ allegation is ambiguous as to whether the new Database Administrator was hired in August or
October of 2016: “In August and October 2016, the Recorder’s Office hired Shani Audain as a Special Assistant —
Community Affairs, as well as a new Database Administrator, in Department 527, the same department as Pillows”
(Am. Compl., { 35). Nonetheless, the Fourteenth Report of the Shakman Compliance Administrator for the Cook
County Recorder of Deeds, which plaintiffs refer to in paragraphs 43 and 44 of their amended complaint, states that
the Recorder’s Office hired the Database Administrator in August 2016 and Ms. Audain in October 2016 (see Shakman
v. Democratic Org. of Cook Cty., No. 69 cv 2145 (N.D. IIL), doc. # 4818, at 11). Thus, we use those dates. See Phillips,
714 F.3d at 1019-20 (explaining that a court considers “documents that are critical to the complaint and referred to in
it” when deciding a motion to dismiss) (internal quotations omitted).

6 We read plaintiffs’ allegations regarding the “Budget Office” or the “Office of Budget” as referring to Cook
County’s Department of Budget and Management Services. See CookCountyIL.gov, Budget and Management
Services, available at https://www.cookcountyil.gov/agency/budget-and-management-services (last visited Oct. 30,
2019) (“The Department of Budget and Management Services (DBMS) prepares, manages and executes the County
budget”).
24). The Deputy Recorders had the most intimate knowledge of and familiarity with the active
positions in each department (/d.).

Around the same time—but before receiving the requested input from all the Deputy
Recorders—Mr. Giles and Carolyn Wilhight (Deputy Recorder — Finance) met with the Budget
Office and provided it with a list of positions to potentially eliminate (Am. Compl., { 26). Plaintiffs
allege that the positions on this list were based on political affiliation, as Mr. Giles and Ms.
Wilhight had yet to receive any input about which active positions were tied to non-essential
functions and could be eliminated with the least disruption to core functions (/d., 27). Both Ms.
Wilson’s permanent System Analyst III position and Ms. Pillows’s System Analyst III position
were on the list (/d., 1 28, 31).

On September 23, 2016, the Budget Office adopted the workforce reduction proposal
submitted by Mr. Giles and Ms. Wilhight and requested that layoff plans be finalized by September
30, 2016 (Am. Compl., § 28). The same day (September 23), the Budget Office emailed its
adoption of the proposal to Chief of Human Resources Erwin Acox, Jr. (id.,  29).’ As a Deputy
Recorder, Mr. Acox was one of the individuals who was to have provided input on non-essential
job functions in his department (/d.). On October 12, 2016, and despite the workforce reduction
decision having already been finalized by the Budget Office, Mr. Acox recommended eliminating
Ms. Wilson’s Systems Analyst III position (/d.). At this time, however, Ms. Wilson was still
working in her temporary Administrative Assistant V assignment, and neither she nor anybody
else occupied the role of Systems Analyst ITI within the Human Resources Department (/d., 32).

On October 19, 2016, the Deputy Recorder - Communications recommended that Ms.

Pillows’s System Analyst III position be eliminated along with other positions (Am. Compl., {

 

7 Plaintiffs do not identify any other recipients of the Budget Office’s September 23 email.
6
30). Like Mr. Acox’s recommendation, this recommendation was submitted after the Budget
Office already had adopted the workforce reduction proposal submitted by Mr. Giles and Ms.
Wilhight on September 23 and after the Budget Office’s requested September 30 deadline for
finalized layoff plans (/d., {| 28-30).

The Recorder’s Office also made some new hires in October 2016. The Recorder’s Office
hired Jeanette Soto to fill the newly created position of Director of Human Resources in
Department 130, the same department in which Ms. Wilson worked (Am. Compl., J 34). At this
time, the Recorder’s Office had already decided to eliminate Ms. Wilson’s position, yet Ms. Soto’s
salary was comparable to Ms. Wilson’s salary and her tasks extensively overlapped with Ms.
Wilson’s tasks (Id.). The Recorder’s Office also hired a Special Assistant - Community Affairs,
Shani Audain (/d., § 35). Ms. Audain worked in Ms. Pillows’s department and received a salary
similar to Ms. Pillows’s salary (Jd. ).

On November 28, 2016, Mr. Acox notified Ms. Wilson that her temporary assignment as
Administrative Assistant V had come to an end, and that she would return to work as a Systems
Analyst III (Am. Compl., { 36). The same day, however, Mr. Acox then notified Ms. Wilson that
her position as Systems Analyst III was eliminated; thus, Ms. Wilson was terminated (/d., {| 37).
Around this time, Mr. Acox instructed Ms. Soto, the newly-hired Director of Human Resources,
not to mention to the Skakman Recorder Compliance Administrator (“RCA”) Ms. Wilson’s
relationship with Mr. Moore (who “fondly” referred to Ms. Wilson as his “daughter”) (d., Jf 16,
39). Ms. Pillows was also notified on November 28, 2016 that her position was eliminated (/d., J
38). Ultimately, fifteen employees were laid off, and plaintiffs allege that nine of them had no
political affiliation with Ms. Yarbrough and had worked together on Mr. Moore’s political

campaign (/d., { 41).
Moreover, plaintiffs’ jobs at the time Ms. Yarbrough was elected and sometime thereafter
were more essential to core operations than the jobs of other employees who were not laid off
(Am. Compl., § 42). The Shakman RCA, who investigates and oversees the Recorder’s Office and
monitors its compliance with the Shakman Decrees, also concluded that “it was impossible . . . to
conclude whether the positions ultimately selected for elimination were selected based on
operational concerns” (/d., {J 10, 43).

The Recorder’s Office later fired Ms. Soto (Am. Compl., ¢ 45). An investigation by the
Cook County Office of the Independent Inspector General (“OIG”) found that Ms. Soto “was the
victim of retaliation for her attempts to issue discipline against [a Recorder’s Office] employee
who shares a political affiliation with the Recorder of Deeds” (/d., | 45 & Ex. 2). The RCA also
concluded that Ms. Soto was terminated in retaliation for her role in assisting the RCA with the
early stages of an inquiry into irregularities with the Director of Compliance hiring process (/d., {
46).

Plaintiffs allege they were terminated because they were politically affiliated with Mr.
Moore and not politically affiliated with Ms. Yarbrough and that it has been the pattern and
practice of the Recorder’s Office to make politically motivated decisions regarding hiring and
firing throughout Ms. Yarbrough’s tenure (Am. Compl., fff 47, 50, 53, 54). Plaintiffs also allege
that the Recorder’s Office’s stated reason for plaintiffs’ layoffs—budgetary reasons—“was false
and merely pretext for illegal discrimination” (/d., ff] 34, 48). As the 2016 reduction in workforce
was the first “sanctioned” layoffs since Ms. Yarbrough took office, it was the first opportunity for
the Recorder’s Office to eliminate those employees it perceived to not be politically affiliated with
Ms. Yarbrough (/d., 40). Furthermore, plaintiffs allege that many of the actions leading up to

plaintiffs’ layoffs were meant to feign compliance with the Shakman Decrees or to avoid an
appearance of non-compliance; specifically, Mr. Giles’s September 6 email to the Deputy
Recorders, followed by his proposal of positions to be eliminated before receiving the requested
feedback from all the Deputy Recorders; the recommendations from Mr. Acox and the Deputy
Recorder — Communications, which were provided weeks after the Budget Office adopted the
proposal for positions to be eliminated and the deadline to finalize these positions; and Mr. Acox’s
instruction to Ms. Soto to not inform the Shakman RCA about Ms. Wilson’s connection to Mr.
Moore (/d., Jf 24-30, 39).

Plaintiffs filed a complaint with the OIIG and received a decision from the ONG (Am.
Compl., 94). Plaintiffs’ amended complaint does not disclose the results of the OIIG investigation.
Plaintiffs also completed the OIIG’s settlement procedure with the Recorder’s Office, but the
parties did not come to a resolution (/d.).

III.

Count I of plaintiffs’ amended complaint alleges that the Recorder’s Office violated the
Shakman Decrees by terminating plaintiffs’ employment based on their non-affiliation with Ms.
Yarbrough, who was elected Recorder of Deeds in 2012, and their perceived affiliation with the
previous Recorder of Deeds, Mr. Moore (Am. Compl., ff] 15, 17, 52-55). Count II seeks
indemnification from Cook County for damages, fees, and costs resulting from the Shakman
Decree violations committed by the Recorder’s Office (/d., {{] 56-59). We address defendants’
arguments for dismissal of each claim in turn.

A.
To plead a Shakman claim, a plaintiff “must allege that a political reason or factor was the

cause of [an] adverse employment action.” Bonnstetier, 811 F.3d at 973.8 The termination of

 

8 We discussed the Shakman Decrees and their application to the Recorder’s Office more fully in our prior
ruling. See Pillows, 2019 WL 2524149, at *3.
plaintiffs’ employment is an adverse employment action addressed by the Shakman Decrees, and
defendants do not dispute that plaintiffs’ non-affiliation with Ms. Yarbrough and their perceived
affiliation with Mr. Moore constitute political considerations. Thus, the dispositive question is
whether plaintiffs’ complaint, as now amended, sufficiently alleges facts making it plausible that
these political considerations caused plaintiffs’ terminations. See Iqbal, 556 U.S. at 678 (“A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged”). Indeed, as
defendants put it, “the crux of [their] motion is whether [plaintiffs sufficiently allege facts making
it plausible that inappropriate political considerations caused [p]laintiffs’ termination” (Defs.’ 2d
Mot. to Dismiss at 5 (emphasis in original)).

Viewing the amended complaint as a whole, we find that plaintiffs’ factual allegations do
“enough to nudge [their Shakman] claim . . . over the line to plausible.” Reynolds v. CB Sports
Bar, Inc., 623 F.3d 1143, 1147 (7th Cir. 2010). One might reasonably infer that if the Chief Deputy
Recorder (Mr. Giles) truly intended to make workforce reduction decisions based on operational
considerations, he would have waited until he received feedback from all the Deputy Recorders,
who had the most intimate knowledge of and familiarity with the active positions of each
department (Am. Compl., { 24). Instead, Mr. Giles and Ms. Wilhight proposed eliminating the
positions held by Ms. Pillows and Ms. Wilson more than two weeks before receiving any input
(id, §{ 26-30). This timing contributes to the plausible inference that operational considerations
were not the motivation for placing plaintiffs’ positions on the chopping block.

In addition, plaintiffs’ allegation that nine of the fifteen laid-off employees were not
affiliated with Ms. Yarbrough and had worked together on Mr. Moore’s political campaign makes

it a “nonnegligible probability” that political affiliation was the cause of plaintiffs’ terminations

10
(Am. Compl., J 41). See In re Text Messaging Antitrust Litig., 630 F.3d at 629.? So does the
subsequent firing of Ms. Soto for attempting to discipline an employee who shares a political
affiliation with Ms. Yarbrough (Am. Compl., { 45), which suggests that the Recorder’s Office was
making employment decisions based on political affiliation more than four years after Ms.
Yarbrough took office. Cf Manuel v. City of Chicago, 335 F.3d 592, 596 (7th Cir. 2003) (“Other-
acts evidence may be relevant and admissible in a discrimination case to prove, for example, intent
or pretext”); O ‘Sullivan v. City of Chicago, No. 01 C 9856, 2007 WL 671040, at *8 (N.D. Ill. Mar.
1, 2007) (characterizing “discriminatory acts directed at employees other tha[n] the plaintiff’ as
“other-acts evidence” that may be relevant and admissible to prove intent or pretext in a
discrimination case).

We also note two additional allegations as they pertain to Ms. Wilson. First, Ms. Wilson
alleges that Mr. Acox, the person who recommended her termination, told her that the temporary
assignment as Administrative Assistant V ended and she could return to the Systems Analyst IIT
position—only to find it had been eliminated and so she was out of a job (Am. Compl., 9 29, 36-
37). That timing might suggest that the Recorder’s Office ended Ms. Wilson’s temporary
assignment so that she could be fired, as the position to which she was to return (Systems Analyst
III) no longer existed. Second, Ms. Wilson alleges that Mr. Acox also instructed the Director of
Human Resources not to inform the Shakman RCA of Ms. Wilson’s relationship with Mr. Moore

(Id., | 39). A reasonable inference is that Mr. Acox did so because he knew that Ms. Wilson was

 

° Defendants contend that this allegation shows political affiliation did not come into play because the other
six employees were affiliated with Ms. Yarbrough (Defs.’ 2d Mot. to Dismiss at 3; Defs.’ Reply at 2-3). We disagree.
The allegation says that nine employees had no political affiliation with Ms. Yarbrough and had worked together on
Mr. Moore’s political campaign (Am. Compl., 41). Perhaps the other six employees had not worked on Mr. Moore’s
campaign but were still not politically affiliated with Ms. Yarbrough. Moreover, even if some of the fired employees
were affiliated with Ms. Yarbrough, that does not negate the possibility that the other employees were fired because
of their non-affiliation with Ms. Yarbrough. In other words, firing employees despite their political affiliation does
not foreclose the firing of other employees because of their political affiliation.

11
terminated for an impermissible political reason, ie., her relationship with Ms. Yarbrough’s
predecessor. See Kubiak, 810 F.3d at 480-81 (on a motion to dismiss, we “draw all reasonable
inferences in favor of the plaintiff’).

These additional allegations make the four-year gap between the start of Ms. Yarbrough’s
administration in 2012 and plaintiffs’ terminations in 2016 less adverse to plaintiffs’ allegations
than it was when we assessed plaintiffs’ original complaint. See Pillows, 2019 WL 2524149, at *4.
So, too, does plaintiffs’ assertion that the mandate in the fall of 2016 to reduce positions due to
budgetary concerns offered the Recorder’s Office its “first opportunity to eliminate employees
perceived not to be politically affiliated with [Ms.] Yarbrough” (Am. Compl, { 40).

True, plaintiffs have not alleged the existence of evidence that expressly attributes their
terminations to their political affiliation. But even after Twombly and Iqbal, the Seventh Circuit
has found that “[p]laintiffs’ pleading burden should be commensurate with the amount of
information available to them.” Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1100 (7th Cir. 2015)
(internal quotations omitted). Here, evidence of the reason(s) for plaintiffs’ terminations is largely,
if not solely, in the possession of the Recorder’s Office. At this stage of the litigation—with no
discovery yet taken—plaintiffs do not have to allege the existence of “smoking gun” evidence
showing that their political affiliation caused them to be fired. See id. (“It is unreasonable to require
plaintiffs to plead the specific statements with more particularity when they have no knowledge of
the specific falsehoods and can learn of them only through discovery”); Jn re Text Messaging
Antitrust Litig., 630 F.3d at 629 (“The plaintiffs have conducted no discovery. Discovery may
reveal the smoking gun or bring to light additional circumstantial evidence that further tilts the

balance in favor of liability”).!° Rather, plaintiffs must allege “enough details about the subject-

 

10 Indeed, such evidence may not even exist. Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016) (“Direct
evidence—an overt admission of discriminatory intent—is rare”); Coleman v. Donahoe, 667 F.3d 835, 845 (7th Cir.

12
matter of the case to present a story that holds together[.]” Carlson v. CSX Transp., Inc., 758 F.3d
819, 826-27 (7th Cir. 2014) (internal quotations omitted). Plaintiffs’ amended complaint has done
so.

In sum, plaintiffs’ amended complaint sets forth allegations demonstrating “a
nonnegligible probability” that their Shakman claim is valid. See Jn re Text Messaging Antitrust
Litig., 630 F.3d at 629. Thus, we deny defendants’ motion to dismiss Count I.

B.

Defendants also argue that Count II, which seeks indemnity from Cook County, should be
dismissed because plaintiffs have not pled a viable Shakman claim against the Recorder’s Office
(Defs.’ 2d Mot. to Dismiss at 9). Because we find otherwise, we deny defendants’ motion to
dismiss Count II as well.

CONCLUSION

For the foregoing reasons, defendants” motion to dismiss (doc. # 31) is denied. Defendants

have until November 21, 2019 to answer plaintiffs’ amended complaint (doc. # 30).

ENTER:

LE BUC

SIDNEY I. SCHENKIER
United States Magistrate Judge

DATE: October 31, 2019

 

2012) (“Of course, ‘smoking gun’ evidence of discriminatory intent is hard to come by”). But that does not
automatically mean plaintiffs’ Shakman claim is meritless; circumstantial evidence may show that plaintiffs’ political
affiliation caused their terminations. See Abrego v. Wilkie, 907 F.3d 1004, 1015 (7th Cir. 2018) (“In the Title VI
retaliation context, causation can be established by circumstantial evidence”); Ortiz v. Werner Enters., Inc., 834 F.3d
760, 765 (7th Cir. 2016) (explaining, in the context of employment discrimination actions, that “no evidence should
be treated differently from other evidence because it can be labeled ‘direct’ or ‘indirect’”), see also Elliott vy. Thomas,
937 F.2d 338, 345 (7th Cir, 1991) (“[T]here is no principled difference between direct and circumstantial evidence”).

13
